DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 18 April 2022 is made of record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Due to claim numbering duplicated for original claim 3, the application has been amended as follows: 
As to the second original claim 3 which begins “3. The telecommunication system according to claim 1, which includes a primary low noise block (LNB) connected to said primary satellite router and said antenna subsystem”, delete – claim 3 – and insert – claim 4--.
As to claim 4, delete – claim 4—and insert – claim 5 --.
As to claim 5, delete – claim 5 – and insert – claim 6 --.
As to claim 6, delete – claim 6 – and insert – claim 7 --.
As to claim 7, delete – claim 7 – and insert – claim 8 --.
As to claim 8, delete – claim 8 – and insert – claim 9 --.
As to claim 9, delete – claim 9 – and insert – claim 10 --.
As to claim 10, delete – claim 10 – and insert – claim 11 --.

Allowable Subject Matter
Claims 1-10 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art teach an electromagnetic pulse (EP) resistant telecommunications system comprising an ethernet switch configured for directing signals from a core component system including a data source with a data storage component to one of a primary and post EMP satellite routers, an antenna subsystem with antenna feeds connected to the satellite routers and a faraday cage enclosing the core component subsystem and configured for resisting EMP interference, see Stein et al. US 2017/0300654 and Ho US 2016/0157075. The prior art made of record do not also teach the EMP resistant telecommunications system also comprising a signal regenerating subsystem configured for eliminating path interference effects on transmitted and received signals.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644